234 F.2d 915
56-2 USTC  P 9758
Olin ALEXANDER, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12663.
United States Court of Appeals Sixth Circuit.
June 18, 1956.

William R. Bagby, Lexington, Ky., for petitioner.
Charles K. Rice, John Potts Barnes, Ellis N. Slack, Lee A. Jackson, A. F. Prescott, Stanley F. Wagman, and Meyer Rothwacks, Washington, D.C., for respondent.
Before MARTIN and STEWART, Circuit Judges, and STARR, District Judge.
PER CURIAM.


1
The Tax Court, after making certain adjudgments in favor of the petitioner, upheld the Commissioner's determination of income tax deficiencies for the years 1944 through 1947, arrived at by use of the net worth method.  The court also upheld the Commissioner's finding that at least part of the deficiency for each of the taxable years was due to fraud with intent to evade taxes.  The result of the latter finding was to remove the bar of the statute of limitations for the year 1944 and to impose fifty per cent civil fraud penalties for each of the years in question.  T.C. Memo. 1955-29.


2
The petitioner contends that the facts of this case did not justify resort to the net worth method to determine his income for the years in question, that his income was not correctly computed by reason of the Commissioner's failure to credit him with cash on hand at the beginning of the taxable period, and that in any event the Commissioner failed to sustain the burden of proving fraud on the part of the petitioner for any of the years in question.


3
A careful review of the record convinces us that these contentions are without merit.  Accordingly, the decision is affirmed upon the findings of fact and opinion of the Tax Court.